Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Mike Green d/b/a Residential Inspections,              Appeal from the 114th District Court of
and Craig Cunningham, Appellant                        Smith County, Texas (Tr. Ct. No. 15-2067-
                                                       B). Opinion delivered by Chief Justice
No. 06-18-00022-CV         v.                          Morriss, Justice Moseley and Justice
                                                       Burgess participating.
Southern County Mutual Insurance
Company, Appellee



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                        RENDERED JULY 3, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk